DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has filed an amendment to the claims on 10 MARCH 2021.  Claims 1-20 are pending.  Claim 1 is amended.  Claims 14-20 remain withdrawn from consideration. Claims 1-13 are considered on the merits below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In the newly amended portion of Claim 1, line 6, ‘oxidixing’ is misspelled.  Did Applicant mean to use ‘oxidizing’?.  Appropriate correction is required.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 10 MARCH 2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of the pending claims has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by van de LINDE or, in the alternative, under 35 U.S.C. 103 as obvious over van de LINDE in view of HARI, Synthetic applications of eosin Y in photoredox catalysis, Chem. Commun. 2014, 50, 6688-6699.
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference van de LINDE discloses a method of regenerating a photocatalyst dye for fluorescence imaging, page 499, abstract, page 500-501, Figure 1 and 2, comprising: irradiating the photocatalyst with a first range of wavelengths of light that excite the photocatalyst dye to one or more intermediates, page 499, abstract, page 500-501, Figure 1 and 2, wavelength 488 nm or 647 nm for ATTO 655, Figure 5; reducing the one or more intermediates, Figure 1, 100mM of MEA, page 501 and 502, for recording anions, dye solution containing MEA, Figure 2, page 502, rhodamine dye in the presence of thiols (GSH) to a radical ion; and irradiating the reduced one or more intermediates with a second range of wavelengths of light and oxidizing  an excited state to turn , wherein the first range of wavelengths of light and the second range of wavelengths of light are different, Figure 1 and 5, first wavelength is 488 or 647 nm; Figure 2, second wavelength is 405nm.  
The van de LINDE reference discloses the claimed invention, but is silent in regards to the physical photocatalyst to be regenerated, but the method steps including irradiating, reducing, and 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to use the dye used by van de LINDE for the regeneration of a photocatalyst so that there is only minimal irreversible photodestruction to the dye on the catalyst for repetitive use, page 503.
HARI discloses a method of regenerating a photocatalyst, page 6688-6689, abstract, Section 2., comprising: irradiating the photocatalyst with a first range of wavelengths of light that excite the photocatalyst to one or more intermediates, page 6689, Section 2; reducing the one or more intermediates, page 6689, Section 2. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the method of van de LINDE reference to be in use with the photocatalyst described in  HARI to be regenerated for facilitating reactions in a minimal amount of time, page 6688. 
Additional Disclosures Included alone by van de LINDE or in combination by van de LINDE in view of HARI are: Claim 2: wherein the method of claim 1, wherein the one or more intermediates turns to the photocatalyst in the presence of oxygen, van de LINDE, page 499, abstract, page 500-501, Figures 1 and 2, page 502, ‘Results and discussion’; HARI page 6691, Scheme 11, page 6691-6692, Scheme 13, page 6692, Scheme 14 and 15.; Claim 3: wherein the method of claim 1, wherein the photocatalyst is in a medium, van de LINDE, page 499, abstract, page 500-501, ‘Materials and Methods’, Rhodamine is in a medium; HARI, page 6689, Section 2., Scheme 11, 13-15.; Claim 4: wherein the method of claim 3, wherein the medium is aqueous, page 500-501, ‘Materials and Methods’.; Claim 5; wherein the method of claim 3, wherein the medium is non-aqueous, van de LINDE, page 500-501, ‘Materials and Methods’; HARI, page Claim 6: wherein the method of claim 1, wherein the photocatalyst is Eosin Y, HARI abstract, page 6688, Section 1, page 6689, Section 2.; Claim 7: wherein the method of claim 6, wherein the first range of wavelengths of light is from 430 nm to 560 nm, van de LINDE, page 499, abstract, page 500-501, Figure 1 and 2, wavelength 488 nm or 647 nm for ATTO 655, Figure 5, HARI page 6689, Section 2.; Claim 8: wherein the  method of claim 6, wherein the first range of wavelengths of light is from 516 nm to 525 nm, HARI page 6689, Section 2.; Claim 9: wherein the method of claim 6, wherein the second range of wavelengths of light is from 350 nm to 420 nm, van de LINDE, page 499, abstract, page 500-501, Figure 1 and 2, wavelength 405 nm.; and Claim 10: wherein the method of claim 6, wherein the second range of wavelengths of light is from 405 nm to 408 nm, van de LINDE, page 499, abstract, page 500-501, Figure 1 and 2, wavelength 405 nm.; Claim 11: wherein the method of claim 1, wherein a concentration of the photocatalyst in the medium is 0.1 - 40 M, page 502.; and Claim 12: wherein the method of claim 1, wherein an intensity of the first range of wavelengths of light is 0.75 - 35 mW/cm2, page 501, Figure 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over van de LINDE or  van de LINDE in view of HARI, Synthetic applications of eosin Y in photoredox catalysis, Chem. Commun. 2014, 50, 6688-6699, as applied to claim 1 above, and further in view of LIN, US Publication No. 2014/0112960 A1.
Regarding Claim 13, the van de LINDE or van de LINDE in view of HARI rejections above disclose or suggests the claimed invention, but is silent in regards to wherein the photocatalyst polymerizes hydrogel. 
The LIN reference discloses a method of regenerating a photocatalyst, abstract, [0005], comprising: irradiating the photocatalyst with a first range of wavelengths of light that excite the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the photocatalyst polymerize hydrogel to create intermediates under normal visible irradiation and to extract hydrogen atoms from reactive thiol groups, [0036].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797